Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicant’s application 16/822,687 filed on 03/18/2020.
Claims 1 - 20 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 and 08/26/2020 were filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 11 is a computer program product claim that recite, “A computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable… and comprising: computer readable program code configured to receive a technical diagram…". However, it does not recite any computer hardware or processor associated with such the computer program product. And so, it lacks the necessary physical articles or objects to constitute a 
Claims 13-19 depends on claim 12 and all are rejected under 35 USC 101 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (CN 108563984 A, “Duan”) in view of Boxwell et al. (US 20200218988 A1, “Boxwell”).
As to claim 1, Duan in view of Boxwell discloses A method, comprising: 
receiving a technical diagram comprising a plurality of nodes and edges, wherein each edge connects two of the plurality of nodes; (Duan: [page 4] a flow schematic diagram (i.e. a technical diagram) of automatic recognition and comprehension method obtaining the picture of node region includes text, according to model arrow in the figure and the position of neighbor node, traversing in the grey value matrix, identifying a start node and end node (i.e. nodes) of the directed edges… the flow model diagram (i.e. technical diagram) is according to the engineering field).
The examiner notes that the [0018] of the specification recites “technical diagrams (e.g., tables, flowcharts, architecture diagrams, system diagrams, workflow diagrams, process diagrams, etc.)”. Duan discloses a flow schematic diagram according to the engineering field is a technical diagrams.
extracting, from the technical diagram, entities represented within the technical diagram, wherein the entities are extracted from the nodes and edges; (Duan: [page 4] identifying flow model diagram (i.e. technical diagram) according to the engineering field in the first bit map into engineering and pursue system can read the vector described, then the vector described identification on the basis of basic graphics primitives (i.e. entities), identification model element symbol and extraction model semantic… flow model diagram in the starting point to the side of the coordinate, terminal point coordinates of the directed edges)
However, Duan may not explicitly discloses all the aspects of the creating groupings of entities from the extracted entities by grouping entities into groups based upon a logical relationship between the entities within a given group;
generating, from the groupings, a visual representation of the technical diagram,
wherein the visual representation comprises the groupings being represented as text and arranged based upon contextual relationships between the groupings; and
providing a natural language summary of the technical diagram, wherein the providing comprises converting the visual representation into natural language text.
Boxwell discloses creating groupings of entities from the extracted entities by grouping entities into groups based upon a logical relationship between the entities within a given group; (Boxwell: [0056, 0003] utilize an entity identification (i.e. extracted) and tracking engine, such as the Statistical Information and Relation Extraction (SIRE) engine for grouping (i.e. creating groupings) detected terms in a document that correspond to the same entity, and a trainable relation extraction system… based upon each edge of the plurality of edges, to associate two or more related entities or nodes within the identified group).
Boxwell discloses generating, from the groupings, a visual representation of the technical diagram, (Boxwell: [0056] the knowledge graph (i.e. visual representation) is generated from corpus utilizing an entity identification (i.e. groupings) and tracking engine, such as the Statistical Information and Relation Extraction (SIRE) engine provides components for term or entity detection using maximum entropy models from annotated data, for grouping detected terms in a document that correspond to the same entity, and a trainable relation extraction system for generating a knowledge graph).
The examiner notes that the [0018] of the specification recites “technical diagrams (e.g., tables, flowcharts, architecture diagrams, system diagrams, workflow diagrams, process diagrams, etc.)”. Boxwell discloses the knowledge graph which can be a flowchart or system diagram of the objects, events, situations, or concepts is a technical diagram.
Boxwell discloses wherein the visual representation comprises the groupings being represented as text and arranged based upon contextual relationships between the groupings; and (Boxwell: [0018] A knowledge graph (i.e. visual representation) is a structure used to model pairwise relations between objects or syntactic entities in a passage with the 
Boxwell discloses providing a natural language summary of the technical diagram, wherein the providing comprises converting the visual representation into natural language text. (Boxwell: [Abstract, 0050] The passages representing the edge of the knowledge graph (i.e. technical diagram) is generated for each edge of the knowledge graph (i.e. visual representation) using the trained generative language model which comprises natural language passages… The generated knowledge graphs containing a plurality of source passages are stored in storage device associated with either the cognitive system or QA supplement system… representations comprises natural language passages (i.e. summary) of the knowledge graphs for purposes of description).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duan and Boxwell disclosing recognizing the flow diagrams which are analogous art from the “same field of endeavor”, and, when Boxwell's generating the knowledge graph with a natural language summary was combined with Duan's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the creating groupings of entities from the extracted entities by grouping entities into groups based upon a logical relationship between the entities within a given group;
generating, from the groupings, a visual representation of the technical diagram,
wherein the visual representation comprises the groupings being represented as text and arranged based upon contextual relationships between the groupings; and
providing a natural language summary of the technical diagram, wherein the providing comprises converting the visual representation into natural language text would be obvious. The motivation to combine Duan and Boxwell is to provide the machine learning to automatic generation of free text representing semantic relationships between linked entities in a knowledge graph accurately and efficiently. (See Boxwell [0001]).

As to claim 2, Duan in view of Boxwell discloses The method of claim 1, wherein the extracting comprises classifying a geometric shape of a node as an entity. (Duan: [page 4-5] flow model diagram cutting (i.e. extracting) from the flow model elements in the result of identification (i.e. entity) of all of the model node of the position, size and type in formation (i.e. classifying) for including the text information model node… defining all shape side of the basic graphics primitive of the model nodes).
As to claim 3, Duan in view of Boxwell discloses The method of claim 1, wherein the extracting comprises (i) extracting text within the technical diagram and (ii) classifying the text as an entity. (Boxwell: [0049, 0056] performing an ingestion operation of the cognitive system which reads the natural language text of the electronic documents of the knowledge graph, parses the natural language text to extract key features and facts of the natural language text… using SIRE (Statistical Information and Relation Extraction) extracts components for term or entity detection using maximum entropy models that can be trained to classify from annotated data, grouping detected terms in a document that correspond to the same entity).
As to claim 4, Duan in view of Boxwell discloses The method of claim 1, wherein the creating groupings comprises grouping entities into logical groupings representing sentences of entities by identifying a semantic relationship between entities.
As to claim 5, Duan in view of Boxwell discloses The method of claim 4, wherein the creating groupings comprises grouping sentences into logical groupings representing paragraphs of entities. (Boxwell: [0062, 0064] generative language model is capable of generating the sentences, subject to sets of constraints that are derived from the source passages (i.e. grouping sentences)… the generated passages include phrases or specific sentence constructs that can be found in the plurality of source passages… for each edge of the multiple edges to associate related entities by utilizing the knowledge graph).
As to claim 7, Duan in view of Boxwell discloses The method of claim 1, wherein the creating groupings comprises identifying a logical relationship by identifying nodes connected by edges through a path within the technical diagram. (Boxwell: [0001, 0018] automatic generation of free text representing semantic (i.e. logical) relationships between linked (i.e. edges) entities (i.e. nodes) in a knowledge graph… a knowledge graph is represented graphically by drawing a dot for every entity and drawing an arc or line between two terms if they are connected by an edge or relation).
As to claim 8, Duan in view of Boxwell discloses The method of claim 1, wherein the creating groupings comprises (i) extracting context from the technical diagram and (Duan: [page 5] using the picture cutting (i.e. extracting) technology and OCR character recognition to obtain the text (i.e. context) information from the model node region of small picture of the flow model diagram).
(ii) identifying a logical relationship between entities based upon the extracted context. (Boxwell: [0048-0049] A knowledge graph in the context can refer to a collection of entities or nodes and a collection of relations or edges that connect pairs of nodes… based on extracted key features and facts of the natural language text).
As to claim 9, Duan in view of Boxwell discloses The method of claim 1, wherein the converting comprises utilizing a natural language processing analysis technique on the visual representation. (Boxwell: [0003, 0018] A generative natural language model is trained, 
As to claim 10, Duan in view of Boxwell discloses The method of claim 1, comprising receiving a query related to the technical diagram; and (Boxwell: [0058] GLM engine chooses a labeled edge between two nodes (syntactic entities), retrieves (i.e. query) source passages associated with the chosen edge and trains a pair of generative language models using the retrieved source passages for knowledge graph generation).
providing a response to a query by executing the query on the visual representation. (Boxwell: [0002] a cognitive system typically receives an implicit query, in response to receiving such a query, the question answering component may generate a knowledge graph which may be useful for visualization of available data).
As to claim 20, Duan discloses A method, comprising: 
receiving a diagram comprising nodes and edges, wherein each edge connects two of the nodes; (Duan: [page 4] a flow schematic diagram of automatic recognition and comprehension method obtaining the picture of node region includes text, according to model arrow in the figure and the position of neighbor node, traversing in the grey value matrix, identifying a start node and end node (i.e. nodes) of the directed edges).
generating tokens corresponding to entities within the diagram, wherein the generating comprises utilizing at least one information extractor to extract objects from the nodes and edges; (Duan: [page 4-5] identifying flow model diagram according to the engineering field in the first bit map into engineering and pursue system can read the vector described, then the vector described identification on the basis of basic graphics primitives (i.e. entities), identification model element (i.e. token) symbol and extraction model semantic… flow 
However, Duan may not explicitly discloses all the aspects of the grouping the tokens into logical groupings, wherein a given logical grouping comprises tokens having a contextual relationship within the diagram; 
representing the logical groupings as a visual representation, wherein the visual representation comprises the logical groupings (i) arranged and (ii) connected by identifying a contextual relationship between the logical groupings; and
producing a natural language summary of the diagram by converting the visual representation into natural language text, the converting comprising utilizing a natural language processing analysis technique on the visual representation. 
Boxwell discloses grouping the tokens into logical groupings, wherein a given logical grouping comprises tokens having a contextual relationship within the diagram; (Boxwell: [0018] A knowledge graph (i.e. visual representation) is a structure used to model pairwise relations between objects or syntactic entities in a passage with the context can refer to a collection of entities or nodes (i.e. groupings) and a collection of relations or edges (i.e. groupings) that connect pairs of nodes…. represented graphically by drawing a dot for every entity and drawing an arc or line between two terms if they are connected by an edge or relation. If the graph is directed, the direction can be indicated by drawing an arrow).
Boxwell discloses representing the logical groupings as a visual representation, wherein the visual representation comprises the logical groupings (i) arranged and (ii) connected by identifying a contextual relationship between the logical groupings; and (Boxwell: [0056, 0018] the knowledge graph (i.e. visual representation) is generated from corpus utilizing an entity identification (i.e. groupings) and tracking engine, such as the 
Boxwell discloses producing a natural language summary of the diagram by converting the visual representation into natural language text, the converting comprising utilizing a natural language processing analysis technique on the visual representation. (Boxwell: [Abstract, 0050] The passages representing the edge of the knowledge graph is generated for each edge of the knowledge graph (i.e. visual representation) using the trained generative language model (i.e. analysis technique) which comprises natural language passages… The generated knowledge graphs containing a plurality of source passages are stored in storage device associated with either the cognitive system or QA supplement system… representations comprises natural language passages (i.e. summary) of the knowledge graphs for purposes of description).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duan and Boxwell disclosing recognizing the flow diagrams which are analogous art from the “same field of endeavor”, and, when Boxwell's generating the knowledge graph with a natural language summary was combined with Duan's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the grouping the tokens into logical groupings, wherein a given logical grouping comprises tokens having a contextual relationship within the diagram; 
representing the logical groupings as a visual representation, wherein the visual representation comprises the logical groupings (i) arranged and (ii) connected by identifying a contextual relationship between the logical groupings; and
producing a natural language summary of the diagram by converting the visual representation into natural language text, the converting comprising utilizing a natural language processing analysis technique on the visual representation would be obvious. The motivation to combine Duan and Boxwell is to provide the machine learning to automatic generation of free text representing semantic relationships between linked entities in a knowledge graph accurately and efficiently. (See Boxwell [0001]).

Regarding claims 11 and 12, 13-15, and 17-19, these claims recite the computer program product performed by the method of claims 1, 2-4, 7, 8, and 10, respectively; therefore, the same rationale of rejection is applicable.

Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Boxwell and further in view of Arvindam (US 20180366013 A1, “Arvindam”).
As to claim 6, Duan in view of Boxwell discloses The method of claim 1, 
However, Duan in view of Boxwell may not explicitly discloses all the aspects of the wherein the creating groupings comprises (i) assigning a parts-of-speech tag to each entity within a given grouping and
(ii) ordering the entities within the given grouping utilizing the parts-of-speech tags within the given grouping.
 Arvindam discloses wherein the creating groupings comprises (i) assigning a parts-of-speech tag to each entity within a given grouping and (Arvindam: [0029] A resource or document is parsed to extract and tag all the words in the resource or document… are tagged (i.e. assigned tag) with a position information and a formatting information as 
Arvindam discloses (ii) ordering the entities within the given grouping utilizing the parts-of-speech tags within the given grouping. (Arvindam: [0034] creating the plurality of knowledge maps with the extracted words (i.e. entities) and the images… by adding (ordering) the text nodes (i.e. given grouping) with a tagged data using a Part-of-Speech (POS) tagging associated with the node… the nodes connected to each other using linking phrases).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duan in view of Boxwell and Arvindam disclosing document knowledge analysis which are analogous art from the “same field of endeavor”, and, when Arvindam's document knowledge analysis using a Part-of-Speech (POS) tagging the subject matter text for organizing the knowledge was combined with Duan in view of Boxwell's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the wherein the creating groupings comprises (i) assigning a parts-of-speech tag to each entity within a given grouping and
(ii) ordering the entities within the given grouping utilizing the parts-of-speech tags within the given grouping would be obvious. The motivation to combine Duan in view of Boxwell is to provide interactive audio-visual interface to create, organize and share knowledge on a subject matter efficiently. (See Arvindam [0001-0002]).

Regarding claim 16, this claim recite the computer program product performed by the method of claim 6; therefore, the same rationale of rejection is applicable.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176